Title: To Alexander Hamilton from Robert Troup, 31 March 1795
From: Troup, Robert
To: Hamilton, Alexander


My dear sir
New York 31 March 1795
I have just this moment recived yours of the 23rd. inst. All I know of the bond & mortgage I have is that General Schuyler left them with me for you & as your property. They are executed to him by a Mr. Coenradt Burghdurf of York Town in West Chester County. I am wholly unacquainted with the man—but I have this moment written a letter to him informing him that payment of the final instalment by £200 is expected on the first of May next, the time appointed for the payment of it. I do not think it will be prudent to count upon the receipt of the money at the very time it falls due. Country creditors are generally deficient in punctuality. I shall forward the letter by the first safe opportunity.

Yesterday I received a letter from Mr. Williamson at Bath in Ontario County—whose friendship I have experienced upon several occasions. He informs me that he has for sometime past been making arrangements with English & Dutch Capitalists for raising a sum of money for the purchase of lands in the N. W. territory of the United States. His plan contemplates the purchase of several millions of acres. He has offered to associate me with his friends and he means to make the same offer to you and the Patroon. I have not conversed with a single soul on the subject. The business is communicated to me in the strictest confidence. I mean to embark for I see no risk. What will be expected from me will be principally advice & assistance in executing the plan if one be formed. The same will be expected of you. The lands of the United States like the lands of individuals in my opinion are fair objects of speculation and I cannot attach any share of dishonor to this species of commerce. Mr. Williamson also means to make an offer to Mr Jay. If he succeeds in the election I do not see why he might not embark—at least sub. rosa. His election looks well here also. This thing is a matter that we can order as we please.
Why should you object to making a little money in a way that cannot be reproachful? Is it not time for you to think of putting yourself in a state of independence? Be assured that the hard earned profits of the law will wear you out and leave a Net residue at the end of ten years that will not maintain a family with decent œconomy in this City.
If you do not wish your name to appear I will chearfully be your Trustee and will execute to you a declaration of trust accordingly. You may count upon my inviolable secrecy and honor. No event will contribute more to my happiness than to be enstrumental in making a man of fortune—I may say—a gentleman of you. For such is the present insolence of the World that hardly any man is treated like a gentleman unless his fortune enables him to live at his ease. All jesting apart—I am serious when I tell you that my name & services shall be at your command if you think it adviseable to embark with us. Mr. Williamson writes to me that he will soon open the business to you by letter. Pray write to me on this subject and consider this communication as being made in the most sacred confidence.

Be pleased to remember me in the Kindest terms to Mrs. Hamilton and rely upon my unceasing endeavours to serve you & yours.
In haste   I am My dear Sir,   Affecty. Yours

Rob. Troup

Williamson intimates to me that he will be governed by you & me in the final arrangements of the plan.
A Hamilton Esqr.

